PER CURIAM.
At’the close of the trial of the action of deceit here involved, the trial judge granted a peremptory nonsuit and subsequently refused to take the same off. Thereupon the plaintiff took this appeal.
The case depends on its own particular proofs, all of which are fully stated and carefully discussed by the judge below in his justifying opinion. The case has had our careful consideration, with the result that we find no error in the granting of the nonsuit. Adopting, therefore, as the opinion of this court the reasoning and conclusions. of the trial judge, as set forth in his opinion, 12 F.Supp. 977, the judgment below is affirmed.